114 Ga. App. 254 (1966)
150 S.E.2d 694
MASSEY
v.
STEPHENS.
42121.
Court of Appeals of Georgia.
Argued July 6, 1966.
Decided September 6, 1966.
L. B. Kent, for appellant.
Hatcher, Stubbs, Land & Rothschild, J. Rudolph Jones, for appellee.
NICHOLS, Presiding Judge.
Herschel F. Massey sued Ralph Stephens to recover for injuries and damages sustained when an automobile owned by the defendant, and being driven by a member of his family as a family-purpose automobile, struck the rear of the plaintiff's truck while the plaintiff had stopped in a line of traffic. No question of comparative negligence was involved in the case, and the jury returned a verdict for the plaintiff in the amount of $810. On appeal the plaintiff contends that the verdict in the amount of $810 was so grossly inadequate as to be contrary to law. Held:
A verdict finding for the plaintiff was authorized by the evidence, and where under the uncontradicted evidence the plaintiff's special damages (medical expenses, damage to his truck and loss of earnings) amounted to more than the verdict without even considering any amount for pain and suffering, the verdict was so inadequate as to require a new trial. See McLendon v. Floyd, 59 Ga. App. 506 (1 SE2d 446); Tallent v. McKelvey, 105 Ga. App. 660 (125 SE2d 65).
Judgment reversed. Hall and Deen, JJ., concur.